This appeal involves the correctness of the action of the chancellor in refusing to confirm in appellant a sale of lands of Hillery Barney, an alleged non compos mentis, made at the instance of a guardian of said lands.
The question arises under these circumstances: At a sale made April 28, 1945, appellant was the highest bidder *Page 583 
at $1,990, which he paid to the special commissioner making the sale. The chancellor declined to approve this sale because it became known to him that the land was not correctly described in the petition for the sale and in the advertisement. The petition was amended and the description corrected and another sale ordered.
The second sale took place May 5, 1945, and J.I. Poole was the highest bidder at $2,560. The chancellor refused to approve this sale because the time elapsing between the date of the advertisement and the date of the sale was less than that required by the decree and the law. Another sale was ordered.
The third sale was had June 22, 1945, at which J.I. Poole was the highest bidder at $2,280. The chancellor confirmed that sale.
It appears that appellant bid at the second and third sales. He also filed in the cause a written protest against confirmation of the sale to Poole, insisting that the first sale be confirmed to him.
Both the petition and the advertisement, under which the first sale was had, omitted the township and range in which the lands were located. Therefore, the sale was clearly void and the chancellor was correct in not confirming the title in appellant. As the chancellor observed the void description might have deterred others from bidding. In addition, the Court should not render a decree knowing it to be void and illegal. Appellant was not the high bidder at either of the other two sales; therefore, the only complaint which he is in position to assert is the refusal to approve the sale at which he was the highest bidder, and, as stated, the chancellor was correct in that.
It is not necessary for us to, and we do not, express any opinion as to the validity of the appointment of the guardian in this case, or the legality of the sale under the procedure adopted herein.
Affirmed. *Page 584